DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “drawing unit configured to draw said bar in a direction of feed, as recited in Claim 1; 
The “work unit
The “feed unit configured to receive said bar from said removal unit”, as recited in Claim 1; and
The “introduction element …configured to receive the bar removed by the removal unit, and to put it in line with said direction of feed”, as recited in Claim 1.
          Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 purports to be a method claim, however, it does not conform to the US practice of using a gerund form of a verb to denote the steps in a method claim.  As such, this claim fails to make clear as what steps actually comprise the method.  In addition, Claim 14 recites, “A method to feed bars that provides to position said bars…, to remove at least one bar …, to draw said bar…, and to work said bar …, and in which the method provides to feed … said bar…, introducing said bar …, wherein during said removal the method provides to move at least one gripper …, and in that said feed unit moves said bar…”  The claim contains no normally accepted, US practice, transitional phrase.  The phrase “that provides to…” appears to be used as the transitional phrase, however, its use several times in the claim adds to the ambiguity of whether the verbs that appear after these phrases (e.g., “to position”, “to remove”, etc.) are required steps or not.  In addition, the claim contains a wherein clause that may or may not be adding method steps.   

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 5, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gott et al., US 4,093,106 (cited by Applicant).
With regard to Claims 1, 5, and 6, Gott discloses an apparatus to feed bars (Figs. 1-7, C2, L49 – C4, L19; Note:  The material of article worked upon does not limit apparatus claims; see MPEP 2115.  In addition, both a bar and a wire are elongated cylindrical structures with their only major difference being the diameter of each structure.  As such, a device or methods used to work on a wire could also be used to work on a bar by routine scaling up of the equipment) comprising:
a support plane (10, Figs. 1-5) suitable to support said bars; 
a removal unit (11) configured to remove at least one bar (wire) from said support plane (C2, L57-63);
a drawing unit (12, 13, C2, L49-63) configured to draw said bar in a direction of feed (left to right in Figs. 1-3) located distanced from said support plane (Figs. 1-5), wherein the drawing unit includes two opposite drawing rolls (12, 13) between which the direction of feed is defined (Fig. 2); 
a work unit (14) to work said bar located downstream of said drawing unit (Figs. 1-7) and 
a feed unit (16) interposed between said removal unit and said drawing unit (Figs. 1-5), configured to receive said bar from said removal unit and comprising at least an introduction element (16) aligned with said direction of feed and configured to receive the bar removed by said removal unit  and to put it in line with said direction of feed (Figs. 1-5), 
wherein said removal unit (11) comprises at least one gripper and associated actuator (threaded spindle) selectively movable at least in a first direction incident to the support plane in order to lift said bar from said support plane and put it aligned to said direction of feed (Fig. 2), and in a second direction parallel to said direction of feed to introduce said bar into said introduction element (16, Fig. 3), and in that said feed unit (16) is configured to move said bar  in said direction of feed and toward said drawing unit (Figs. 1-5).
With regard to Claim 14, Gott discloses a method to feed bars that includes removing a bar from a support plane (10) with a removal unit (11); drawing the bar by a drawing unit (12, 13) and working the bar (14), moving at least one gripper (11) at least in a first direction incident to the support plane (Fig. 2) in order to take and lift said bar from said support plane and put it aligned to the direction of feed (Fig. 2), and in a second direction parallel to the direction of feed (Fig. 3) in order to introduce said bar into said introduction element (16), and .

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3, 7-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gott, as applied to Claim 1, in view of Veit et al., US 7,819,621. Claims 1 and 14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gott in view of Veit
Gott fails to specifically teach an apparatus and method for feeding a bar to a bending unit, a shearing unit, or a counting unit, and additional supporting components used in feeding elongated bars. 
Veit discloses a bar feeding apparatus and method (Figs. 1-7, C8, L10 – C13, L32) that takes and individual bar (6, Figs. 1, 7)  from a group of bars (5) located on a support plane (7) having a containing wall (Figs. 1, 7) and an abutment element (9) for aligning the bars near a first gripper and its actuator (18), and a second gripper and its actuator (19), the apparatus also including a position detector (17/27), and the apparatus being used to supply a bar to a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention to modify Gott to use his apparatus and method to feed bars (instead of wires) because such a modification would involve a mere change in the size of a component (i.e., a change in size is generally recognized as being within the level of ordinary skill in the art), and a  motivation for doing so would be to be able to supply bars to a bending machine, as taught by Veit (C9, L38-55).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention to modify Gott to use two actuated grippers in his apparatus and method because it would ensure that the entire length of the elongated bar was securely supported and held at the desired height before it is transferred to a work unit, as taught by Veit (Fig. 2, C2, L16 – C7, L41).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention to modify Gott to include walls and an abutment in the support plane and position detector because these ancillary devices were well known and often used in the bar handling field to keep the bars aligned and to determine the location of the bar, and the ordinarily skilled artisan would be able to make this modification using known methods and the .

12.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gott in view of Veit, as applied to claim 1, and further in view of EP 3,159,072 (“EP 072”; cited by Applicant). 
The combination of Gott and Veit fails to teach a passage channel and multiple position detectors. 
EP ‘072 discloses a bar feeding apparatus and method (Figs. 1-6, [0011]-[0053] that includes a support plane (3, 4, 7, 8, Fig. 1) that holds multiple bars (F), and multiple removal units (6, 6’, Figs. 2-5) that remove a single bar and transfer that bar to a passage channel (defined by structures (12, 13) as shown in Fig. 5) before it is passed to a bending work unit [0041].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify the Gott/Veit apparatus and method to include a passage channel because it would provide a simple, inexpensive, and reliable way to securely hold a bar, thereby assisting in the alignment of the bar before it passed to a bending work unit, as taught by EP ‘072 (Fig. 1, [0005]-[0009], [0072]).  
Veit discloses a position detector (17, 27) located near the first gripper (Figs. 1-2).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine two position detectors before and after the passage channels because a mere duplication of essential working part of device involves only routine skill in the art, and a motivation for doing so would be to ensure that the bar is securely held and aligned by the passage channel.   


13.  Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gott in view of Veit, as applied to Claim 1, and further in view of DE 3334043 (“DE ‘043”; cited by applicant).  The combination of Gott and Veit fails to teach an introduction element/pipe.  DE ‘043 discloses a bar feeding apparatus and method (Figs. 1-4, English machine-generated Translation provided by applicant, P1-4) that includes a removal unit (3, 4) that removes a bar (1) from a support plane (2) and an  introduction element (13) that comprises at least one pipe for the passage of the removed bar (Fig. 1), the pipe (13) being aligned with said direction of feed (Fig. 1), and 
the introduction element (13) comprising a lead-in part (the end of (13) adjacent roller (12)) suitable to facilitate the insertion of the bar removed (P3, last paragraph).    It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine an introduction element having a lead-in part with the Gott apparatus and method because it would assist in aligning the bar before it was transferred to a work unit, as taught by DE ‘043 (P3, last paragraph).    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references describe bar feeding systems that include one or more of the claimed elements:   US 4,732,066;  US 4,761,980;  and      US 6,763,926
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652